UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material under Rule 14a-12 Advanced Environmental Recycling Technologies, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which theoffsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: ADVANCED ENVIRONMENTAL RECYCLING TECHNOLOGIES, INC. efferson Street Springdale, Arkansas 72764 (479)756-7400 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Be Held Wednesday, June 27, 2012 To our Stockholders: The annual meeting of stockholders of Advanced Environmental Recycling Technologies, Inc. will be held at the Company’s corporate offices at 914 N. Jefferson St., Springdale, Arkansas 72764, at 12:00 p.m., local time, Wednesday, June 27, 2012, to consider and act upon the following matters, all as more fully described in the accompanying proxy statement, which is incorporated herein by this reference: 1. To elect three members to the Board of Directors to serve until the next annual meeting of stockholders and until their respective successors shall be elected and qualify. 2. To ratify the appointment of HoganTaylor LLP as independent public accountants of the company for the year ending December31, 2012. 3. To ratify the 2012 Stock Incentive Plan. 4. To transact such other business and to consider and take action upon any and all matters that may properly come before the annual meeting or any adjournment thereof. The Board of Directors has fixed the close of business on May 3, 2012, as the record date for the determination of the stockholders entitled to notice of and to vote at the annual meeting and any adjournment thereof. These proxy materials and our annual report to stockholders will be furnished to our stockholders on the Internet. This means that most stockholders will not receive paper copies of our proxy materials and annual report. We will instead send stockholders a notice regarding the availability of proxy materials with instructions for accessing the proxy materials and annual report on the Internet. We believe that posting these materials on the Internet enables us to provide stockholders with the information that they need more quickly, while lowering our costs of printing and delivery and reducing the environmental impact of our 2012 annual meeting.If you wish to receive physical copies of our proxy materials and annual report, you may request copies of such documents by sending a written request to our investor relations department, 914 N. Jefferson St., Springdale, AR72764, by registered, certified or express mail or by calling our investor relations department at (479) 203-5084. Sincerely, /s/Bobby J. Sheth Secretary April 30, 2012 TABLE OF CONTENTS SOLICITATION AND REVOCABILITY OF PROXIES 2 VOTING SECURITIES AND PRINCIPAL HOLDERS THEREOF 2 DIRECTORS AND EXECUTIVE OFFICERS OF THE REGISTRANT 4 CORPORATE GOVERNANCE 6 AUDIT COMMITTEE REPORT 8 COMPENSATION COMMITTEE 9 DIRECTOR COMPENSATION 11 EXECUTIVE OFFICER COMPENSATION 11 SECTION 16(A) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 13 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 13 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 15 PROPOSALS FOR SHAREHOLDER CONSIDERATION Proposal 1: Election of Directors 15 Proposal 2: Ratification of Appointment of Independent Registered Public Accounting Firm 16 Proposal 3: Ratification of 2012 Employee Stock Incentive Plan 16 COST AND METHOD OF PROXY SOLICITATION 18 ADDITIONAL INFORMATION AVAILABLE 18 STOCKHOLDER PROPOSALS FOR THE ANNUAL MEETING IN 2013 18 OTHER MATTERS 18 ADVANCED ENVIRONMENTAL RECYCLING TECHNOLOGIES, INC. 914 N. Jefferson Street Springdale, Arkansas 72764 (479)756-7400 Annual Meeting of Stockholders June 27, 2012 PROXY STATEMENT SOLICITATION AND REVOCABILITY OF PROXIES The enclosed proxy is solicited on behalf of the Board of Directors of Advanced Environmental Recycling Technologies, Inc., a Delaware corporation (AERT or Company), for use at the annual meeting of stockholders to be held at the Company’s corporate offices at 914 N. Jefferson St., Springdale, AR72764, at 12:00p.m. local time, Wednesday, June 27, 2012, and at any adjournments thereof. The notice of meeting and notice regarding the availability of proxy materials with instructions for accessing the proxy materials and annual report on the Internet are being mailed to stockholders on or about May 18, 2012. A proxy may be revoked by delivering another proxy (either Internet proxy or printed proxy) with a later date, entering a new vote by Internet or telephone, delivering a written notice of revocation to the principal office of the Company, or in person at the meeting at any time prior to the voting thereof. VOTING SECURITIES AND PRINCIPAL HOLDERS THEREOF At the close of business on April 30, 2012, there were, 88,165,632shares of ClassA common stock, 1,375,657 shares of ClassB common stockand 20,524.149 shares of Series E preferred stock issued and outstanding. Each outstanding share of ClassA common stock entitles the holder thereof to one vote on matters submitted to the stockholders and each share of ClassB common stock entitles the holder thereof to five votes on matters submitted to the stockholders.Each outstanding share of Series E preferred stock entitles the holder to the number of votes equal to the number of shares of common stock into which each share of preferred stock could be converted based upon an initial conversion amount of $1,000 per share, subject to adjustment for accruing dividends, and an initial conversion price of $0.075 per share, subject to adjustment.Accordingly, as of the date hereof, each such share of Series E preferred stock is currently entitled to 13,333 votes. The holders of record of the ClassA common stock, ClassB common stock and Series E preferred stock outstanding onMay 3, 2012 will vote together as a single class on all matters submitted to stockholders and such other matters as may properly come before the annual meeting and any adjournments or postponements thereof. The form of proxy provides a method for stockholders to withhold authority to vote for any one or more nominees (See “Election of Directors” for the method of withholding authority to vote for directors) or for a particular matter. By withholding authority, shares will not be voted either for or against a nominee or a particular matter but will be counted for quorum purposes. Abstentions and brokers’ “non-votes”, if any, are counted for purposes of determining a quorum but will have no effect on the election of directors or other matters intended to be submitted to a vote of the stockholders. As of April 30, 2012, the Company’s directors and named executive officers beneficially owned approximately 0.8% of the currently outstanding shares of ClassA common stock and 20.7% of the shares of ClassB common stock, and collectively beneficially owned shares representing approximately 1.1% of the votes entitled to be cast upon matters submitted at the annual meeting.H.I.G. AERT, LLC owned 79.4% of the votes entitled to be cast and may be in a position to control the Company. 2 The following table sets forth, as of April 30, 2012, certain information with regard to the beneficial ownership of the Company’s capital stock by each beneficial owner of 5% or more of the outstanding stock, by each named executive officer and director of the Company, and by all directors and named officers as a group.Unless otherwise noted below, the address of each beneficial owner listed in the table is c/o Advanced Environmental Recycling Technologies, Inc., 914 N. Jefferson St., Springdale, AR72764. Title of Amount and Nature of Percent Class (1) Name of Beneficial Owner Beneficial Ownership (2) of Class Class A H.I.G. AERT, LLC (3) 80.9% Series E (3) 100.0% Class A Marjorie S. Brooks (4) 2.3% Class B (5) 60.9% Class A Joe G. Brooks * Class B 20.7% Class A David O. Whitworth Trust (6) 4.0% Class A Stephen W. Brooks * Class B 6.5% Class A Timothy D. Morrison (7) * Class A J.R. Brian Hanna (7) * Class A Vernon J. Richardson * Class A Michael R. Phillips - * Class A Todd J. Ofenloch - * Class A Bobby J. Sheth - * Class A Jackson S. Craig - * Class A Jackson S. Craig - * *Represents less than 1.0% The ClassB common stock is substantially identical to the ClassA common stock, except that each share of ClassB common stock has five votes per share and each share of ClassA common stock has one vote pershare. Each share of ClassB common stock is convertible into one share of ClassA common stock.Each share of Series E preferred stock is, by its terms, convertible into 13,333 shares of Class A common stock, subject to adjustment. Beneficial ownership of shares was determined in accordance with Rule13d-3(d)(1) of the Securities Exchange Act of 1934.Class A common stock beneficial ownership was calculated by dividing the beneficial ownership of each stockholder by the sum of: (i) the total shares of Class A common stock outstanding at April 30, 2012 (88,165,632) plus, in the case of each such stockholder, any shares issuable to such stockholder upon the exercise or conversion of any derivative securities that are currently exercisable or become exercisable within 60 days of April 30, 2012, and (ii) Class B common stock beneficial ownership is calculated based on 1,375,657 shares outstanding on April 30, 2012 Includes 292,678,163 shares of Class A common stock issuable upon conversion of 20,524.149 shares of Series E preferred stock.The shares of Series E preferred stock are convertible into shares of Class A common stock at H.I.G. AERT, L.L.C.’s election and for no additional consideration provided.H.I.G. AERT, L.L.C.’s address is c/o H.I.G. Capital, LLC, 1450 Brickell Avenue, 31st Floor, Miami, FL 33131, Attention: Richard H. Siegel, Esq. Includes 481,816 shares owned directly, 8,236,274 in trusts or corporations controlled by Ms. Brooks, and 75,000 shares issuable upon exercise of stock options. 3 Includes 403,946 shares owned directly by Ms. Brooks and 433,642 shares owned by two corporations controlled by Ms. Brooks.Razorback Farms, Inc. is the record owner of 312,320 shares and Southern Mineral and Fibers, Inc. is the record owner of 121,322 shares, representing approximately 21.3% and 8.3% respectively, of the Class B common stock.Excludes additional shares owned by adult children of Ms. Brooks, including Joe G. Brooks, Stephen W. Brooks, and J. Douglas Brooks, as to which she disclaims a beneficial interest. Includes 11,467,386 shares owned directly by David O. Whitworth Trust, 1,911,228 shares owned directly by Callie A. Whitworth and 1,911,228 shares owned directly by Carl A. Whitworth. Includes shares issued pursuant to restricted stock awards. DIRECTORS AND EXECUTIVE OFFICERS OF THE REGISTRANT The directors, nominees for director and executive officers of the Company are as follows: Name Age Position Joe G. Brooks 56 Chairman of the Board of Directors and Chief Executive Officer Timothy D. Morrison 54 President and Director J. R. Brian Hanna 59 Chief Financial Officer Brent Gwatney 49 Senior Vice-President – Sales and Marketing Alford Drinkwater 60 Senior Vice-President – Development and Governmental Affairs Vernon J. Richardson 45 Director Michael R. Phillips 36 Director Todd J. Ofenloch 35 Director Bobby J. Sheth 34 Director Jackson S. Craig 38 Director Joe G. Brooks was elected by the Company’s Board of Directors as its Chairman and the Company’s Co-Chief Executive Officer in December1998.In addition, he served as President from February2000 until March 2008. In July2005, Mr.Brooks became sole Chief Executive Officer. Mr.Brooks has served as President or in other executive office capacities and has been a director since the Company’s inception in December 1988, including service as Chairman and Chief Executive Officer from inception until August1993. He was a member of Clean Texas 2000, appointed by then Governor George W. Bush in 1995.Under Mr. Brooks’ guidance, the Company has received numerous recognitions including the U.S. Environmental Protection Agency Environmental Excellence Award and the U.S. Air Force Employer Patriot Award.As of March 2011, Mr.Brooks is a listed inventor on eighteen of the Company’s patents, and is a founder of AERT. Director qualifications include industry and company experience as a founder of the Company and joint inventor on the Company’s patents.Mr. Brooks holds a B.S. and M.S. degrees in Food Science and Engineering from the University of Arkansas.He has a long-standing background in plastic recycling. Timothy D. MorrisonjoinedAERT as President in March 2008 and has served as a director since June 2009.Mr. Morrison came to AERT with a background in polymer engineering as well as experience in turnaround management.He began his career with Dow Chemical in the hydrocarbons and polyethylene group where he held both operations and business positions. He led the Promix Joint Venture with Dow, Texaco and Enterprise Products before moving to Harris Chemical in 1992 as an equity partner where he led the turnaround of operations, customer service, IT, purchasing, and logistics for the leveraged buyout group.In 2000, Mr. Morrison joined Cyctec’s engineered products composite business, managing the composites and adhesives business.He brings experience in successfully servicing the needs and requirements of big box retailers from Valspar, where he served most recently as manager for Valspar’s Texas Division. Mr. Morrison comes to AERT with a B.S. in Chemical Engineering from the University of Alabama, an M.B.A. from the University of Southern California, and training in both Lean Manufacturing and Six Sigma. Director qualifications include industry and technology experience as a manager in various manufacturing companies and with a chemical engineering background. J. R. Brian Hanna joined AERT as Chief Financial Officer in November2008. Mr.Hanna has most recently served as Chief Financial Officer of JT Sports (formerly Brass Eagle Inc.) from December1, 1997 to October31, 2008. Mr.Hanna obtained his Chartered Accountant’s designation with Deloitte & Touche in 1982 and later became a Certified Public Accountant. Mr.Hanna’s 4 background includes merger and acquisition integrations, financial system/IT implementations in addition to establishing internal controls, strategic planning and treasury functions. Brent D. Gwatney joined AERT in October, 2007 as the National Sales Manager for MoistureShield® sales. Mr. Gwatney came to AERT with over twenty-eight years in the building industry, fourteen of which were as a manager of operations and sales in the composite industry.He attended the Carlson School of Management and Strategic Planning at the University of Minnesota. In August 2008, he was promoted to Vice President of MoistureShield® Sales and in 2011 he was promoted to Senior Vice President of Sales and Marketing for AERT and now oversees both the ChoiceDek® and MoistureShield® brands. Alford E. Drinkwater has served as Senior Vice President in various capacities since September 2003, and is currently the Company’s Senior Vice President of Development and Governmental Affairs. Prior to joining the Company in May2000, Mr.Drinkwater had been the Assistant Director for the Established Industries Division of the Arkansas Department of Economic Development and was on the Advocacy Team from November1988 until January2000. From September1986 until July1988, he owned and operated Town and Country Waste Services, Inc. a waste services company engaging in the development of waste recycling, energy recovery, and disposal systems. From April1981 until January1987, Mr.Drinkwater was the Resource Recovery Manager for Metropolitan Trust Company, and was primarily involved in waste-to-energy systems development. From July1974 until April1981, Mr.Drinkwater worked for the State of Arkansas as Assistant to the Chief of the Solid Waste Control Division of the Arkansas Department of Pollution Control & Ecology and as the Manager of the Biomass and Resource Recovery Program of the Arkansas Department of Energy. Dr. Vernon J. Richardson has been the accounting department chair in the Sam M. Walton College of Business at the University of Arkansas since 2007. He received an M.B.A. and undergraduate degrees in accounting from Brigham Young University prior to receiving a Ph.D. in accounting from the University of Illinois at Urbana-Champaign. Dr. Richardson then joined the faculty of the University of Kansas, holding assistant and associate professor positions from 1997 to 2005. He has been a professor in the Sam M. Walton College of Business at the University of Arkansas since 2005 and is currently the S. Robson Walton Endowed Chair in Accounting. Dr. Richardson has served in various positions with the American Accounting Association, and performs expert witness and consulting services.He has served as a director at Reassure America Life Insurance Company. Director qualifications include leadership, research, technology and finance experience as an accounting professor and chair of a university level accounting department. Michael R. Phillips is a Managing Director with H.I.G. Capital, a private equity firm headquartered in Miami with offices in Atlanta, Boston, New York, San Francisco, London, Paris and Hamburg. Mr. Phillips has more than fourteen years of experience in investing in and advising middle market companies.Prior to H.I.G. Capital, Mr. Phillips was a management consultant with Bain & Company and an investment banker with Lehman Brothers.He sits on the boards of several portfolio companies of H.I.G.Mr. Phillips earned his Bachelor of Science in Engineering degree from Princeton University and an M.B.A. from the Wharton School at the University of Pennsylvania. Mr. Phillips’ experience in investment banking, financial consulting and risk management gives him a valuable perspective and insight into the issues facing our company today and is applicable to our business needs. Todd J. Ofenloch is a Principal in the Boston office of H.I.G. Capital, a private equity firm headquartered in Miami with offices in Atlanta, Boston, New York, San Francisco, London, Paris and Hamburg. Mr. Ofenloch is responsible for evaluating and executing new investment opportunities, as well as working with certain existing portfolio companies. He has over eleven years of experience investing in middle market private equity transactions and has worked on investments in a broad range of industries, including building products, business services, food and consumer products, media and marketing services, environmental services and distribution/logistics. Prior to H.I.G. Capital, Mr.Ofenloch was an investment professional at Parthenon Capital Partners and GTCR. He began his career as an investment banker at Lazard Frères, specializing in mergers & acquisitions advisory services. Mr.Ofenloch graduated from the University of Illinois with a B.S. in Accountancy and received an M.B.A. from Columbia Business School. Mr. Ofenloch’s experience with business development, strategic planning and risk management is applicable to our company needs. His knowledge and expertise in finance and assorted business markets will be beneficial on our board. Bobby J. Sheth is a Principal with H.I.G. Capital, a private equity firm headquartered in Miami with offices in Atlanta, Boston, New York, San Francisco, London, Paris and Hamburg.Since joining the firm in 2007, Mr. Sheth has participated in a variety of new deal processes, divestitures, and financings.Mr. Sheth also sits on the boards of several H.I.G. portfolio companies. Prior to joining H.I.G., Mr. Sheth has also worked as a consultant for Alvarez & Marsal and as an Investment Banker for Citigroup.Mr. Sheth earned a Bachelor of Commerce in Finance from the University of Toronto and an M.B.A. from Harvard Business School.He is also a 5 Chartered Financial Analyst holder. Mr. Sheth’s experience as an investment banker as well as his knowledge in risk management, business development and strategic planning provides a strong perspective into the needs of our company. Jackson S. Craig is a Managing Director of Bayside Capital, an affiliate of H.I.G. Capital. Currently, he is responsible for all aspects of the investment process, including sourcing, transaction structuring, and financing as well as post-closing growth strategies. Mr. Craig brings over fifteen years of experience in private equity and debt investing into this capacity. Before joining Bayside, Mr. Craig spent ten years with DDJ Capital Management, L.L.C., a leading middle market distressed debt and private equity firm. While at DDJ, he co-managed the control distressed strategy and led investments across a number of sectors. Mr. Craig also sat on the Board of Directors of several DDJ portfolio companies. Prior to DDJ, Mr. Craig worked with Morgan Stanley as a research analyst on the distressed debt and special situations trading desk.Mr. Craig obtained a B.S.B.A. from the University of Vermont. Mr. Craig’s work in the financial services arena as well as his wealth of knowledge with strategic planning, managing risk, and business development provides a valuable addition to our board. Pursuant to the Series E Designation, which was filed with the Delaware Secretary of State on March 17, 2011 as an amendment to the Company’s Certificate of Incorporation, H.I.G. has the exclusive right as holder of the Series E Preferred stock to vote separately as a single class to elect (i) for so long as there remains outstanding shares of Series E Preferred Stock representing at least twenty percent (20%) of the outstanding shares of common stock, four out of seven directors and (ii) for as long as any shares of Series E Preferred Stock remain outstanding but such outstanding shares of Series E Preferred Stock do not satisfy the provisions of clause (i) above, one of the Company’s seven directors.Each committee of the board shall include at least one Series E Director.All Series E Directors shall be elected by the affirmative vote of the required holders either at meetings of stockholders at which directors are elected, a special meeting of the holders of the Series E Preferred Stock, or by written consent without a meeting. Joe G. Brooks, Stephen W. Brooks, and J. Douglas Brooks are brothers and are sons of Marjorie S. Brooks, the Company’s third largest stockholder and a former director. There are no other familial relationships between the current directors and executive officers. Each of the Company’s directors has been elected to serve until the next annual meeting of stockholders or until their successors are elected and qualified. Officers serve at the discretion of the Board of Directors.No nominee or current-standing director or officer of the Company has any pending or prior legal involvement that would be material to an evaluation of the ability or integrity of any director. CORPORATE GOVERNANCE Independence of Directors From January 2011 until March 15, 2011, the Board of Directors was comprised of Joe G. Brooks, Stephen W. Brooks, Jerry B. Burkett, Edward P. Carda, Timothy D. Morrison and Vernon J. Richardson.On March 16, 2011, Michael R. Phillips was added to the Board of Directors.At the conclusion of the 2011 shareholders’ annual meeting, three additional directors, Bobby J. Sheth, Todd J. Ofenloch, and Jackson S. Craig replaced the out-going Stephen W. Brooks, Jerry B. Burkett and Edward P. Carda pursuant to the rights of the Series E shareholders. The Board of Directors determined that during 2011 Vernon J. Richardson was independent, and that Joe Brooks, Chairman and CEO, and Timothy D. Morrison, President, were not independent.As the result of the Series E designation provided to H.I.G. in connection with the Recapitalization Transactions, Michael R. Phillips, Todd J. Ofenloch, Bobby J. Sheth and Jackson S. Craig, who are affiliated with H.I.G. are considered not independent under such listing standards. During fiscal 2011, the Company did not hold any executive sessions of the Board of Directors in which only independent members of the board were present. Board Leadership Our Board of Directors’ current leadership structure includes a Chairman of the Board and the Audit, Compensation and Governance Committees.The Audit Committee is chaired by an independent director. Our Board of Directors has determined that the Chief Executive Officer and the Chairman of the Board of Directors, being comprised of the same individual, is appropriate considering the size of the Company and the Board of Directors. 6 Our Board of Directors’ Audit Committee provides oversight of management and handling risk. Our Audit Committee oversees, among other things, the integrity of our consolidated financial statements; compliance, regulatory and legal risk; and the overall effectiveness of our system of internal controls and our policies and procedures for managing risk and assessing risk. Members of our Board of Directors also receive frequent updates from management regarding all aspects of the enterprise risk management, including our performance versus budget. Our Board of Directors’ leadership structure is consistent with our approach to risk oversight, as the Chief Executive Officer and Chairman is involved directly with management, and the corporate governance role is enacted by the Board of Directors as a whole. Stockholder and Interested Parties Communications with the Board Stockholders and other interested parties may contact any of the Company’s directors, a committee of the Board of Directors, the board’s independent directors as a group or the Board generally, by writing to them at Advanced Environmental Recycling Technologies, Inc., c/o Corporate Secretary, at the address shown on the cover of this proxy statement. Stockholder communications received in this manner will be handled in accordance with procedures approved by the Board’s independent directors. The Company encourages, but does not require, directors to attend annual meetings of stockholders. Board Meetings and Certain Committee Reports and Meetings During the Company’s fiscal year ended December31, 2011, the Board of Directors held six meetings corresponding to each SEC quarter filing and two special meetings. All directors attended 75% or more of the total number of meetings of the Board of Directors and its committees on which they served.Six of the seven board members attended the 2011 annual shareholders meeting, the seventh member of the Board attended via telephone conferencing. On July 14, 2011, the Board appointed Vernon Richardson (chairperson), Todd Ofenloch, and Bobby Sheth as members of the Audit Committee.The Board of Directors determined that Vernon Richardson was independent, as that term is defined under the listing standards of the National Association of Securities Dealers. The Board of Directors has determined that Vernon Richardson qualifies as an Audit Committee financial expert; as such term is defined in rules of the SEC implementing requirements of the Sarbanes-Oxley Act of 2002. Dr. Richardson’s experience was stated previously. The Audit Committee is directly responsible for the engagement of the Company’s independent accountants and is responsible for approving the services performed by the Company’s independent accountants and for reviewing and evaluating the Company’s accounting principles and its system of internal accounting controls. In 2011, the Audit Committee engaged in quarterly discussions with the Company’s auditors concerning their quarterly review and annual audit of the Company’s financial statements and with management concerning their preparation of the financial statements. From the beginning of 2011 until July 14, 2011, the Compensation Committee was chaired by Jerry Burkett with Ed Carda and Vernon Richardson serving as committee members.The Compensation Committee met via teleconference on January 10, 2011 and unanimously voted that no bonuses be paid for the fiscal year 2010.The Committee approved payment in 2011 of the bonus earned by Tim Morrison in 2009 that had not been paid during 2010.On July 14, 2011, the Board of Directors appointed Michael Phillips (Chair), Vernon Richardson, and Jackson Craig as the Compensation Committee.The Compensation Committee establishes and administers the Company’s compensation plans on behalf of the Board of Directors and makes recommendations to the Board of Directors as to stock options, restricted stock awards or other awards granted thereunder and other compensation matters. The duties of the Corporate Governance and Nominating Committee were assumed on July 14, 2011, by the full Board of Directors. The Corporate Governance and Nominating Committee evaluated the efforts of the Company and its Board of Directors to maintain effective Corporate Governance practices. The committee also identified candidates for election to the Board of Directors. On July 14, 2011, the Board determined that the duties of the Corporate Governance and Nominating Committee should be assumed by the full Board of Directors. This determination was made based on the fact that there were no changes in board structure from prior year causing such designation to take place. The board met six times in 2011. The Board of Directors believes that candidates for director should have certain minimum qualifications, including being able to read and understand financial statements and having the highest personal integrity and ethics. The Committee also considers such factors as relevant expertise and experience, ability to devote sufficient time to the affairs of the Company, demonstrated excellence in his or her field, the ability to exercise sound business judgment and the commitment to rigorously represent the long-term interests of the Company’s stockholders. Candidates for director will be reviewed in the context of the current composition of the Board, the operating requirements of the Company and the long-term interests of stockholders. The Board is responsible for recommending 7 candidates for nomination. When considering potential director nominees, the Board reviews available information regarding each potential candidate including qualifications, experience, skills and integrity as well as race, gender and ethnic diversity. The Board also considers past performance before nominating any director for re-election. Although we do not have a formal policy regarding diversity, our Board views its diversity as a priority and seeks diverse representation among members. The Corporate Governance and Nominating Committee does not have a charter. The Board of Directors does not have a formal process for identifying and evaluating nominees for director. Instead, it uses its network of contacts to identify potential candidates. The board will conduct any appropriate and necessary inquiries into the backgrounds and qualifications of possible candidates after considering the function and needs of the board. The board will meet to discuss and consider such candidates’ qualifications and then select a nominee by majority vote. Although the Board of Directors has not established a formal policy for considering nominees recommended by stockholders, the Board will consider director candidates recommended by stockholders. Because those candidates will receive substantially the same consideration that candidates recommended by members of the Board receive, the Board of Directors is of the view that it is appropriate for the Company to not have a formal policy for considering such candidates at this time. Stockholders wishing to recommend director candidates for consideration by the Board may do so in writing to the corporate secretary by January 30, 2013, at least 120days in advance of the date corresponding to the mailing of proxy materials for the annual meeting, giving the recommended nominee’s name, biographical data, and qualifications, accompanied by the written consent of the recommended nominee. The charters of the Audit and Compensation Committees are available on the corporate website at www.aert.com. The Company has implemented a “Corporate Compliance Line” through which the Audit Committee, the Board of Directors, and the corporate compliance officer may be contacted, as appropriate. This service and number is available on our corporate website. AUDIT COMMITTEE REPORT The following report of the Audit Committee for fiscal year 2011 does not constitute soliciting material and should not be deemed filed or incorporated by reference into any other Company filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, except to the extent that the Company specifically incorporates this report by reference therein. Management is responsible for the Company’s internal controls and the financial reporting process. The independent auditors are responsible for performing an independent audit of the Company’s financial statements in accordance with generally accepted auditing standards and to issue a report thereon. The committee’s responsibility is to engage independent public accountants for the Company and to monitor and oversee the Company’s financial reporting process and report its findings to the Board of Directors. The Audit Committee of the Company is currently composed of three non-employee directors.The Committee fulfills its responsibilities through periodic meetings with management and independent auditors. The Committee reviewed and discussed with management and independent auditors the audited financial statements in the Company’s annual report on Form10-K for the year ended December31, 2011. The Committee also discussed with the independent auditors matters required to be discussed by Statement on Auditing Standards No.61. In addition, the Committee has received and reviewed the written disclosures and the letter from the independent auditors required by Independence Standards Board Standard No.1, Independence Discussions with Audit Committees, and has discussed with the auditors the auditor’s independence. On the basis of these reviews and discussions, the Audit Committee recommended to the Board of Directors that the Board approve the inclusion of the Company’s audited financial statements in the Company’s annual report on Form10-K for the year ended December31, 2011, for filing with the Securities and Exchange Commission (SEC). The Audit Committee has also considered whether the provision of non-audit services by the independent registered public accounting firm, HoganTaylor LLP, is compatible with maintaining auditor independence. HoganTaylor performed tax consulting and preparation services for the Company during 2011. No other non-audit related services were provided by HoganTaylor during 2011. Submitted by the Audit Committee, Vernon J. Richardson, Chairperson Bobby J. Sheth Todd J. Ofenloch 8 COMPENSATION COMMITTEE The Compensation Committee is responsible for administering incentive plans and reviewing and making recommendations to the Board of Directors with respect to the compensation of AERT executive officers and key employees. The Compensation Committee has adopted a charter that is available on the Company’s web site at www.aert.com. Overview of Compensation Program Our executive compensation program is designed to achieve our goal of attracting, developing and retaining business leaders who can drive financial and strategic growth objectives that are intended to maximize long-term stockholder value. Compensation levels are set to reflect competitive market practices, as well as company and individual performance. The Compensation Committee of the Board of Directors (the “Committee”) has established the following guiding principles for our executive compensation programs: · Competitiveness— All components of compensation should be set competitively as compared against appropriate peer companies so that we can continue to attract, retain and motivate high performing executive talent. · Pay for Performance— All components of compensation should be tied to the performance of the individual executive officer, his or her specific business unit or function, and AERT overall. · Accountability for Short- and Long-Term Performance— Annual performance bonuses and long-term incentives should reward an appropriate balance of short-and long-term financial and strategic business results, with an emphasis on managing the business for the long-term. · Alignment to Stockholders’ Interests— Long-term incentives should align decision making with the interests of our stockholders. Compensation Philosophy and Objectives Our executive compensation program is designed to: · Attract, motivate and retain executive officers who can make significant contributions to our long-term success; · Align the interests of executive officers with those of stockholders;and · Place a significant portion of an executive officer’s total compensation at risk by tying it to our financial performance. Role of Executive Officers in Compensation Decisions To assist them in making compensation decisions, the Committee reviews compensation tally sheets, prepared by management, which present comprehensive data on the total compensation and benefits package for each of our executive officers. These tally sheets include all obligations for present and projected future compensation, as well as analyses for hypothetical terminations and retirements to consider our obligations under such circumstances. Additionally, the Committee partially relies on recommendations by the CEO regarding compensation of the other executive officers and key management employees. Setting Executive Compensation The Committee strives to establish and periodically review AERT’s compensation philosophy and the adequacy of compensation plans and programs for directors, executive officers and other AERT employees and make recommendations to the Board of Directors regarding: · Compensation arrangements and incentive goals for executive officers and administration of the compensation plans and recommendations to the Board of Directors with respect thereto; 9 · The performance of the executive officers and incentive compensation awards and adjustment of compensation arrangements as appropriate based upon performance; and · Management development and succession plans and activities. The primary components of our executive compensation programs are: base salary, discretionary awards, and long-term incentive awards. Base Salary Base salaries are generally targeted at the middle of the competitive marketplace (the “median”). The “market rate” for an executive position is determined through an assessment by our humanresources personnel under the guidance and supervision of the Committee. This assessment considers relevant industry salary practices, the position’s complexity, and level of responsibility, its importance to AERT in relation to other executive positions, and the competitiveness of an executive’s total compensation. Subject to the Committee’s approval, the level of an executive officer’s base pay is determined on the basis of: · Relevant comparative compensation data;and · The Chief Executive Officer’s assessment (except with respect to himself) of the executive’s performance, experience, demonstrated leadership, job knowledge and management skills. Discretionary Awards The Committee may, at its discretion, authorize periodic cash awards to executives. Discretionary awards are designed to give the Committee the flexibility to provide incentives that are comparable to those found in the marketplace in which we compete for executive talent. In determining the extent and nature of discretionary awards, the Committee considers our cash flow, net income, progress toward short-term and long-term business objectives, and other competitive compensation programs. When considering discretionary awards, the Committee identifies the employees who are eligible to participate and computes and certifies the size of the discretionary pool based on financial information supplied by our executive officers. The award made to each eligible participant is based on the opportunity level assigned to the participant and an assessment of his or her performance and the performance of their business unit versus corporate objectives. 10 Long-Term Incentive Awards Long term executive incentives are designed to promote the interests of AERT and its stockholders by attracting and retaining eligible directors, executives and other key employees. The Committee has the authority to determine the participants to whom awards shall be granted. The awards under our prior plans could be made in the form of stock options, restricted stock units, performance awards and other stock-based awards. While the 2005 and 2008 Key Associate and Management Equity Incentive Plans aligned with the business plan for the Company at that time, the Plans now require modernization. The Company has proposed a new long-term incentive award plan, referred to later as “Proposal 3 – 2012 Stock Incentive Plan” (the Plan).The Plan will provide the Company with greater flexibility to provide incentives that are comparable to those found in the marketplace in which we compete.The Plan will also provide the shareholders greater accountability for the granting of awards.The Plan will more closely align long-term incentives with the Company’s long-range strategic goals.The Plan will focus on increasing throughputs, reducing costs, and increasing efficiencies.A detailed description of the Plan can be found under Proposal 3. DIRECTOR COMPENSATION Directors who are also employees of AERT and H.I.G. Capital, LLC are not entitled to any additional compensation by virtue of service as a director, except for reimbursement of any specific expenses attributable to such service. Dr. Richardson, as an independent, non-employee director, received director’s fees of $11,000 for April 1 through December 31, 2011 for a prorated portion of the annual compensation.Dr. Richardson, along with the other non-employee board members elected to forego any remuneration for services provided in 2011 prior to the recapitalization. EXECUTIVE OFFICER COMPENSATION The following table sets forth the aggregate compensation the Company paid during the two years ended December31, 2011 to the Chief Executive Officer, the Chief Financial Officer, and the President. On March 12, 2012, the Company entered into Employment Agreements with Joe G. Brooks, Chairman and Chief Executive Officer, Timothy D. Morrison, President, and J. R. Brian Hanna, Chief Financial Officer. Mr. Brooks’ agreement is effective March 12, 2012 and expires on March 12, 2015 while those of the President and Chief Financial Officer are effective January 1, 2012 and expire on January 1, 2015. All three agreements automatically renew on the same terms and conditions for additional one-year periods unless the Company or Executive gives the other party written notice of its election not to renew the Employment Period at least 60 days prior to the renewal date. The Employment Agreements provide that Messrs. Brooks, Morrison, and Hanna will each receive an annual base salary of $230,000, $235,000, and $220,000 respectively with an annual bonus potential for each based on performance goals and criteria approved by the Compensation Committee of the Board of Directors of the Company. All three executives are eligible to participate in the Company’s equity incentive plan which will be subject to customary vesting, buy back, and other provisions as determined by the Compensation Committee. 11 Summary Compensation Table Name and Principal Position
